Citation Nr: 0414762	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  95-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Whether the veteran's actions resulting in the shooting 
death of another serviceman constituted willful misconduct.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	T.C. Jarvi, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  



INTRODUCTION

The veteran had active duty in the United States Army from 
November 1960 to December 1966, and had an unverified prior 
period of service in the United States Marine Corps from 
November 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  In November 1995, the RO issued an administrative 
decision stating that the veteran's involvement in the in-
service shooting death of another serviceman constituted 
willful misconduct.  In January 1998, the Board remanded the 
case for further development.  

In January 2003, the Board issued a decision which found that 
the veteran's actions resulting in the shooting death of 
another serviceman constituted willful misconduct and denied 
service connection for PTSD because the sole stressor related 
to service used to support a diagnosis of PTSD was the 
shooting death of the fellow serviceman.  In January 2004, VA 
General Counsel and the veteran's representative jointly 
agreed that the veteran had not been provided adequate notice 
under VCAA, and the US Court of Appeals for Veterans Claims 
(Court) granted the motion and vacated the Board's January 
2003 decision.  The appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington DC.  




REMAND

The appeal must be remanded to the RO for another attempt at 
valid VCAA compliance.  Additionally, in May 2004, the 
representative submitted additional evidence for 
consideration, and did not waive initial RO consideration; 
indeed, he requested the issuance of a supplemental statement 
of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
fully complied with and satisfied.  The 
RO's attention is directed to the language 
of the Joint Motion for specificity with 
respect to VCAA compliance.  The RO should 
follow up to develop any evidence which 
may be identified by the veteran in 
response to the new notice.  

2.  The RO should then consider any new 
evidence collected, including the evidence 
submitted by the representative in May 
2004, as well as all evidence of record, 
and, if the benefit sought is not allowed 
to the veteran's satisfaction, issue a 
supplemental statement of the case, which 
includes consideration and discussion of 
compliance with VCAA and with the issues 
presented on appeal.  The veteran and 
representative must be provided an 
opportunity to respond, and the case 
should be returned to the Board after 
compliance with appellate procedures.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




